Citation Nr: 0702763	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  99-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
13, 2000, for the grant of service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a rating action of May 2001, the RO granted service 
connection for schizophrenia, paranoid type, and assigned a 
50 percent evaluation, effective December 13, 2000. A notice 
of disagreement with that determination was received in June 
2001.  Subsequently, in a November 2001 rating decision, a 
Decision Review Officer increased the evaluation for 
schizophrenia from 50 to 70 percent, effective December 13, 
2000; that rating action also granted a total disability 
evaluation based on individual unemployability (TDIU), 
effective December 13, 2000.  Therefore, it was determined 
that that decision was a full grant of the benefits sought in 
the June 2001 notice of disagreement because of the grant of 
TDIU.  In December 2001, the veteran claimed an earlier 
effective date for the grant of service connection for 
schizophrenia. By a rating action of January 2002, the RO 
denied the claim for an effective date prior to December 13, 
2000, for the grant of service connection for schizophrenia, 
paranoid style.  The veteran timely appealed the January 2002 
rating action to the Board.

On March 11, 2003, the veteran appeared in New Orleans, 
Louisiana for a video conference hearing before the 
undersigned Acting Veterans' Law Judge in lieu of a Travel 
Board hearing. 38 C.F.R. § 20.700(e) (2006). A transcript of 
that hearing is also of record.

In November 2005, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  On September 12, 2006, prior to the promulgation of a 
decision in the appeal, the veteran submitted to the Board a 
letter requesting withdrawal of the claim of entitlement to 
service connection for PTSD. 

2.  In a November 1975 rating decision, the RO denied service 
connection for a nervous condition diagnosed as paranoid 
personality disorder and anxiety reaction. The veteran timely 
appealed this decision.  The Board subsequently denied the 
claim in a June 1976 decision. 

3.  By a September 1986 rating action, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim for service connection for a nervous 
condition.  The veteran timely appealed this decision to the 
Board.  The Board determined the new and material evidence 
had not been received to reopen the appellant's claim for 
service connection for a psychiatric disorder in a February 
1998 decision. 

4.  In April 1998, the RO received the veteran's petition to 
reopen his claim for a psychiatric disorder, then claimed as 
paranoid schizophrenia and personality disorder.  

5.  By an August 1998 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for paranoid schizophrenia and 
personality disorder.  The veteran did not initiate an appeal 
of this rating action. 

6.  On December 13, 2000, the RO received VA Form 21-4138, 
Statement in Support of Claim, which was construed as the 
appellant's request to reopen his claim for service 
connection for a schizophrenia; service connection has been 
established from this date and there is no evidence of any 
earlier unadjudicated formal or informal claim as to this 
issue.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for 
service connection for PTSD by the veteran have been met.  38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2006).

2.  An effective date earlier than December 13, 2000 for the 
grant of service connection for schizophrenia is precluded as 
a matter of law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
Withdrawal may be made only by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a letter, received at the Board in mid-September 2006, the 
veteran withdrew his claim for service connection for PTSD.  
As the veteran has withdrawn his current appeal with respect 
to the aforementioned claim, there remains no allegation of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to the claim for service connection 
for PTSD and it is dismissed.


II.  Earlier Effective Date 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in a May 
2006 supplemental statement of the case.  The notice 
requirements have been met and all identified and authorized 
records relevant to the earlier effective date issue on 
appeal have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with the claim would not 
cause any prejudice to the appellant. 

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).  The Court has held that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application.  Wright v. Gober, 10 Vet. App. 
343, 346-47 (1997); see also Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  
See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).
In this case, the veteran initially filed a claim for a 
nervous condition in August 1973.  By a January 1974 rating 
action, the RO denied service connection for a paranoid 
personality disorder. The veteran did not initiate an appeal 
of this rating action.  In May 1974, the veteran filed a 
claim for service connection for a nervous disorder.  By a 
November 1975 rating action, the RO denied service connection 
for paranoid personality disorder and anxiety reaction.  The 
veteran timely filed an appeal to the Board.  In a June 1976 
decision, the Board denied service connection for a nervous 
disorder. 

In September 1984, the RO received the veteran's petition to 
reopen a claim for service connection for a nervous 
condition.  By a September 1986 rating action, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
nervous condition.  The veteran timely filed an appeal of the 
September 1986 reaction action to the Board.  Thereafter, in 
a February 1988 decision, the Board determined that the 
evidence did not provide a new factual basis for allowing the 
claim for service connection for a psychiatric disorder.  

Board decisions are final when issued unless the Chairman of 
the Board orders reconsideration of the decision.  38 
U.S.C.A. §§ 5109A, 7103(a) (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a), 20.1100(a) (2006).  

Also, the rating actions prior to that Board decision are 
subsumed in that Board decision.  38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1104; see also Chisem v. Gober, 10 Vet. App. 526 
(1997).

Thereafter, in March 1998, the RO received the veteran's 
petition to reopen his claim for a psychiatric disorder, then 
claimed as paranoid schizophrenia and personality disorder.  
By an August 1998 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for paranoid schizophrenia and 
personality disorder.  The veteran did not initiate an appeal 
of this rating action. 

On December 13, 2000, the RO received VA Form 21-4138, 
Statement in Support of Claim, which was construed as the 
veteran's petition to reopen his claim for service connection 
for schizophrenia.  By a May 2001 rating action, the RO 
granted service connection for schizophrenia, paranoid, type, 
effective from December13, 2000; there is no evidence of any 
earlier unadjudicated formal or informal claim as to this 
issue.

Based upon the evidence of record, the Board finds that an 
effective date earlier than December 13, 2000, for the grant 
of service connection for schizophrenia is not warranted.  
There is no evidence of any earlier unadjudicated formal or 
informal claim as to this matter.  While the veteran has 
argued that clear and unmistakable error was committed in 
"prior decisions," the veteran has made no specific claim 
of CUE, and no obvious error is revealed upon Board review.  
It is also significant to note that the Court has held that 
there is no basis in VA law for a freestanding earlier 
effective date claim in matters addressed in a final rating 
decision. 
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The veteran has consistently argued that the claims file 
contains evidence of his nervous condition as early as 1973.  
He bases his claim, in part, on the report of an April 2001 
VA compensation examination report, wherein the examiner 
stated, it is more likely than not that the paranoid 
personality disorder of 1973 was in fact chronic paranoid 
schizophrenia."  The examiner added that the early diagnosis 
of paranoid personality disorder in October 1973 was not the 
doctor's fault, rather it was typical of an early 
presentation of schizophrenia.  While this evidence supports 
the veteran's assertion that a psychiatric disorder was 
present as early as 1973, he would still not be entitled to 
an effective date earlier than December 13, 2000. The 
effective date of the grant would be the latter of the date 
of the reopened claim or the date entitlement arose. Because 
there is no request to reopen the claim for service 
connection between the final rating decision issued in August 
1998 and the December 13, 2000 claim to reopen, no earlier 
effective date is available.

After consideration of all the evidence of record, the Board 
finds that it is legally precluded from granting an effective 
date earlier than December 13, 2000 for the grant of service 
connection for schizophrenia.  See, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (the claim should be denied as a 
matter of law if the law, and not the evidence, is 
dispositive).


ORDER

The appeal of the appellant's claim of entitlement to service 
connection for PTSD is dismissed

Entitlement to an effective date earlier than December 13, 
2000 for the grant of service connection for schizophrenia is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


